DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  Applicant twice recites “the annular groove” in lines 9 and 12-13 while previously reciting “at least one annular groove”. It seems apparent that applicant is referencing the same “at least one annular groove” in these two instances.  Amendment to read “the at least one annular groove” in both instances will remove any potential confusion  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 recites the limitations "the side walls of the connectors” in line 4, “the inner wall” in line 10, “the middle of the tube core” in line 11, “the inner end” in line 13 and “the outer end” in line 13.  There is insufficient antecedent basis for these limitations in the claim.
Claim 2 recites the limitation "the  side wall of the connecting piece" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the outer side of the outer tube" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the inner wall of the outer side of the threaded bushing" in lines 2-3.  There is insufficient antecedent basis for “the inner wall” and “the outer side” of this limitation in the claim.
	Claim 5 recites the limitation "the side wall of the outer end of the connecting piece" in line 2.  There is insufficient antecedent basis for “the side wall” and “the outer side” of this limitation in the claim.
	Claim 6 recites the limitation "the outer side of the blocking ring" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Those claims dependent from one of the above specified claims are rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2017/0363236 A1 to Rose et al. (Rose) in view of United States Patent Application Publication No. 2005/0035597 A1 to Bamberger et al. (Bamberger).
In light of the 35 USC section 112(b) rejections above, the claims are interpreted as best understood as set forth below.
With regard to claim 1, Rose discloses a double-buckle tube (1, fig. 3, paragraph 0143) for a bathroom (this statement of the field of intended use in the preamble is not subsequently recited in the body of the claim and thus does not structurally limit the claimed apparatus), having a tube-in-tube structure (shown in fig. 3), characterized by comprising 
an outer tube (11, fig. 3, paragraph 0153) and 
a flexible inner tube (12, fig. 3, paragraph 0153); 
both ends of the flexible inner tube are respectively provided with connectors (2, fig. 3, paragraph 0149); 
the outer tube is fixedly connected with the side walls of the connectors (shown in fig. 3 and described at paragraphs 0157, 0160 and 0165); 
a closed isolation space (shown in fig. 3 between the inner 12 and outer 11 tubes is an annulus described in paragraph 0171) is formed between the outer tube and the flexible inner tube (paragraph 0171); 
inner ends (the portion of the connector shown inserted into an end of the inner tube 12) of the connectors are provided with inner tube connecting parts (52a/52a/53, fig. 3, paragraph 0157); 
the flexible inner tube has elasticity (paragraph 0153 describing the inner tube 12 being elastic) and is expanded and hermetically connected with the inner tube connecting parts by the elasticity (show in fig. 3 and described in paragraph 0157, the flexible inner tube is pushed onto the slightly larger in diameter connector portion and then firmly held in place via a metal ferrule 53 to tightly clamp the inner tube to the connector between the teeth 52a/52a and the ferrule 53); 
outer ends of the connectors are provided with at least one annular groove (the O-ring that is unlabeled and located at the distal end of the hose in fig. 3 is secured in at least one annular groove); 
(only a singular O-ring is disclosed as being arranged in the annular groove) are arranged in the annular groove; 
the seal rubber rings are in interference seal connection with the inner wall of an external water inlet/outlet (not disclosed); 
each of the connectors is formed by a tube core (the portion of connector 5 that is shown in fig. 4 that is configured for insertion into the inner tube) and a connecting piece (4, fig. 3, paragraphs 0149 and 0151) sleeved in the middle of the tube core (shown in fig. 3, the locking nut 43 of the connecting piece 4 is sleeved in the middle of the tube core) and fixedly connected with the tube core (described in paragraph 0151); and 
the inner tube connecting parts and the annular groove are respectively arranged on the inner end and the outer end of the tube core (show in fig. 3).
	Rose fails to disclose more than one seal rubber ring (seal rubber rings) arranged in the annular groove, wherein those seal rubber rings are in interference seal connection with the inner wall of an external water inlet/outlet.  Rose shows a fluid tight seal where the O-ring (and sealing collar) is in connection with the end of an external water inlet/outlet
	Bamberger discloses a quick release coupling for pipes (Bamberger, abstract, title), an analogous field of endeavor to the quick release hose of Rose.
	Bamberger discloses an outer end of a connector (2, fig. 1, paragraph 0033) having annular grooves (21/21, fig. 1, paragraph 0033) that receive O-ring seals (22/22, fig. 1, paragraph 0033).  The O-rings seals are compressed (i.e. interference seal) by the inner wall of an external water inlet (10, fig. 1, paragraph 0040).  The quick connect configuration of Bamberger is a known equivalent of the quick connect configuration of Rose, and it would have been obvious to one having ordinary skill in the art at the time of filing to modify the quick connect configuration of Rose to include one or more seal rubber rings arranged in annular grooves wherein the seal rubber rings are in interference seal connection with 

With regard to claim 2, Rose in view of Bamberger discloses the double-buckle tube for a bathroom according to claim 1 as set forth above, and Rose further discloses characterized in that the connecting piece is in interference connection with the outer tube (Rose, paragraph 0151); 
the side wall (this element is interpreted to be a side wall of the connector that is adapted to be inserted into the outer tube, 51, Rose, fig. 3, paragraph 0157) of the connecting piece is provided with a locating ring (43, fig. 3, paragraph 0165) for preventing the outer tube from being released (described in paragraph 0165); and 
the locating ring has a slope surface (the lower portion of locating ring has a slope surface that impacts deformable gripping fingers to drive them into the outer surface of the outer tube to secure the outer tube to the connector, paragraph 0165) facing one side of the flexible inner tube (prior to threading the locating ring onto the external threads of the connector the locating ring can be located around the double tube such that the slope surface faces one side of the flexible inner tube).

With regard to claim 3, Rose in view of Bamberger discloses the double-buckle tube for a bathroom according to claim 2 as set forth above, and Rose further discloses characterized in that the outer side of the outer tube is also provided with a pressing envelope (42a, Rose, fig. 3, paragraph 0151); and 
(described in paragraph 0151, the teeth 42a are “for biting into the outer surface of the hose”) to the outer tube, presses the outer tube and is fixed with the locating ring (described in paragraph 0151).

With regard to claim 7, Rose in view of Bamberger discloses the double-buckle tube for a bathroom according to claim 1 as set forth above, but Rose fails to disclose characterized in that the outer tube is a metal corrugated hose or a metal braided hose.
Bamberger discloses the use of plastic, composite metal/plastic, or light metal materials for the pipelines being connected by the quick connect connectors.  When metal is used in a flexible pipe such as the pipes in Rose, it is well known in the art to provide the metal in a corrugated or braided configuration.  It would have been obvious to one having ordinary skill in the art at the time of filing to provide the Rose in view of Bamberger device with an outer tube of metal as taught by Bamberger and to provide that outer layer in ether a corrugated or braided configuration.  The choice of metal as an outer layer would be motivated by an intended use in a physically demanding environment, wherein the metal would provide enhanced durability.  Providing that metal in either a corrugated or braided metal form would ensure the hose is flexible.

Allowable Subject Matter
Claims 4-6 and 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 4, the prior art fails to teach or suggest a double-buckle tube having a blocking ring located inside the threaded bushing for blocking the threaded bushing from separating from the outer .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Those references cited in the PTO 892 not recited above disclose similar devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216.  The examiner can normally be reached on M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 



/DAVID R DEAL/Examiner, Art Unit 3753